department of the treasury washington d c gib hwe - contact person identification_number telephone number jt date mar employer tdentification number legend h yu z dear sir or madam this is in reply to your letter of date as modified by your letter of date regarding the transfer of h's assets to another voluntary employees' beneficiary association veba sponsored by you h was established by you to provide for the payment of health care benefits to your employees who were working in one of your operating divisions h has been recognized as exempt from federal_income_tax as a veba described in sec_50i c of the code you also formed z a separate veba to provide for the payment of benefits to certain other of your employees z provides its members substantially the same benefits as h previously provided its members you have represented that z is not operated in a manner which discriminates in favor of highly compensated individuals z has been recognized as exempt from federal_income_tax as a veba described in sec_50i c of the code you and your related companies recently sold to y all of the assets and stock in the operating division which was composed of h's members the individuals working in this division have become employees of y you have represented that h has no remaining plan participants has paid all of its obligations and expenses and has no current liabilities h's program continuing coverage through the exercise of cobra rights however h still has a certain amount of funds remaining you have represented that while h was operational you had made discretionary payments to h to help meet its operating_expenses you stress that such payments were not required under h's governing documents in addition there are currently no participants in you have requested the following rulings that the transfer of the excess funds h currently holds to z will not constitute prohibited inurement of h's asssets to you under sec_501 of the code g00122051 re that the transfer of the excess funds h currently holds to z will not adversely affect h's exempt status under sec_50l c of the code that the transfer of the excess funds h currently holds to z will not subject you or h or any company related to you to the excise_tax under sec_4976 of the code sec_50i c of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1 c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_50i c any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer contributing to or otherwise funding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_50i c sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer 3h revrul_68_223 1968_1_cb_154 provides that the transfer of funds from a non-exempt employees’ welfare fund to an employees’ trust forming part of a pension pian will not of itself disqualify the plan and trust under the provisions of sec_401 a of the code nor affect the exempt status of the trust under sec_501 the information you have submitted establishes that you have sold your interests in the operating division in which h's plan participants worked any outstanding benefits and obligations including cobra benefits have been paid and h has no outstanding debts or obligations however h does have a certain amount of cash reserves which you wish to distribute to z z is a veba that is providing health care benefits to your current employees you have represented that z has been recognized as exempt under sec_50i c of the code and does not provide benefits in a discriminatory manner whether prohibited inurement for the purposes of sec_50i c has occurred is a question to be determined with regard to ail the facts and circumstances regulations recognizes that upon the termination of a veba assets can be used to continue to provide qualifying benefits pursuant to criteria that do not provide for the payment of disproportionate benefits in this situation although the assets are not being used for the benefit of h's former participants they are being used to provide benefits in a nondiscriminatory manner to other employees in the same company however sec_1_501_c_9_-4 of the therefore we have concluded prohibited inurement will not occur both h and z have been recognized as exempt under sec_50i c of the code the assets will be used to provide permissible sec_501 benefits in a nondiscriminatory manner a common employment-related bond is present and the transfer is not used to avoid any of the requirements of section s01 c of the code similarly we have concluded that the provisions of sec_4976 are not applicable the return of any portion of the funds held in a welfare_benefit_fund for the benefit of an employer is a disqualified_benefit that subjects the employer to the sec_4976 excise_tax under these circumstances the funds are not being returned to you and will be expended by z for employee welfare benefits accordingly you are not subject_to the sec_4976 excise_tax accordingly based on the information submitted we rule that the transfer of the excess funds h currently holds to z will not constitute prohibited inurement of h s assets to you under sec_50i c of the code that the transfer of the excess funds h currently holds to z will not adversely affect its exempt status under sec_50l c of the code that the transfer of the excess funds h currently holds to z will not subject you or h or any company related to you to the excise_tax under sec_4976 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent we are informing the heip resolve any question about your tax_liability a copy of it should kept in your’ permanent records te_ge customer service office of this ruling because this letter could if there are any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the mrte ge customer service office sincerely yours terrell m ze fall manager exempt_organizations technical group
